DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7, 11-24 and 26-34 are pending. Claims 1 is currently amended. Claims 8 and 10 are cancelled. Claims 32-34 are newly added. 
Response to Arguments
Applicant’s arguments, see page 7, filed 06/30/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of 1-7 and 11-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 11-24 and 26-34 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration, applicant remarks put forth in the Remarks of 06/30/2021 on page 7 and the amendments above, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Hulten et al. (US Pub No. 2010/0005291) discloses an application reputation service to assist users with minimizing their computerized machines' exposure to and infection from malware.  Specifically, Hulten, Abstract), Ronen et al. (US Pub No. 2007/0250405) discloses the user may be allowed to interact with some of the component in order to help him determine whether the application meets his expectations.  For example, the user can "play" with the application in a runtime system with dummy data ("sandbox") without being bothered with installation and configuration as shown in interface 136k (FIG. 4K).  This dummy data may be supplied by content provider 101 or developer 106 or the user can add his own data (if he is granted write abilities).  This data can be erased, reinitialized, or otherwise reset when the customer logs off.  In another example, component 130 may provide demos with screen shots and audio.  In yet another example, the user may download the component 140 for trial and try to work with it in his daily environment within business 108. (Ronen, page 8, paragraph 0044), Zonouz et al. (US Pub No. 2020/0293682) discloses to investigate an installed third party application for data leakage, the user may start the target application through some embodiments.  Some embodiments may rely on two mechanisms to perform analysis: (1) an application sand-boxing mechanism (of FIG. 1B) and (2)  Sandboxing another application within some embodiments may be enabled by the help of dynamic code loading and system-call interception (Zonouz, page 8, paragraph 0092 and page 9, paragraphs 0097 & 0103), LANGTON et al. (US Pub No. 2016/0294851) discloses a security device may configure a sandbox environment for executing the malicious file to determine network activity associated with the malicious file when the malicious file is operating.  In some implementations, security device 220 may provide access to a particular quantity of files and/or system resources in the sandbox environment to facilitate generating the network activity profile.  For example, security device 220 may establish a data structure storing dummy (i.e., fake) user information to determine whether the malicious file exfiltrates the dummy user information to a particular server associated with a particular network address (LANGTON, pages 4-5, paragraph 0043), ALTMAN et al. (US Pub No. 2014/0007263) discloses selecting a sandbox for initiating an application are described.  In one aspect a method includes: providing within a hybrid record access application, a selectable option to access an attachment associated with a record, the record being associated with one of a plurality of sandboxes, the hybrid record access application configured to access records associated with the plurality of sandboxes, the plurality of sandboxes configured to prevent data from moving between different sandboxes; and initiating within the sandbox associated with the record, an application to access the attachment when selection of the selectable option is received (ALTMAN, Abstract) and Graves (US Patent No. 9,003,231) discloses a computer system provides for managing sandbox environment instances; a sandbox manager allows users to quickly create and delete a personal sandbox environment. If a user requests a sandbox for Graves, column 3, lines 14-55), however, the prior art taken alone or in combination fails to teach or suggest “determine, based at least in part on the user election, that a stored copy of the application should be executed within an application-level sandbox provided by a third party host application; and execute the stored copy of the application in the application-level sandbox provided by the third party host application, wherein the third party host application provides a framework layer that provides hooking functionality for monitoring system calls made by the application, and wherein the application-level sandbox is configured to provide artificial data to the application while the application is executing in the application-level sandbox, and wherein the artificial data provided to the application is configurable by the user” (as recited in claims 1, 17 & 20). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437